DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to remove the period in the middle of Claim 1 and replace it at the end of the claim, as follows: 

To Claim 1:
	A zeolite composite catalyst comprising a mesostructure comprising at least one disordered mesophase and at least one ordered mesophase, where the zeolite composite catalyst has a surface area defined by a Brunauer-Emmett—Teller (BET) analysis of at least 600 m2/g and where the zeolite composite catalyst comprises zeolite beta 
a zeolite composite catalyst comprising a mesostructure comprising at least one disordered mesophase and at least one ordered mesophase, where the zeolite composite catalyst has a surface area defined by BET of at least 600 m?/g with hydrogen gas at 400 °C, where the zeolite composite catalyst comprises zeolite beta .

REASONS FOR ALLOWANCE
	The reason for allowing these claims, as explained in the Notice of Allowance on 3/29/22, is re-iterated here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 28, 2022